The Board on the Unauthorized Practice of Law filed a motion for an interim cease and desist order in this court on March 25, 2011, requesting that pursuant to Gov.Bar R. VII(5a), the court order that respondents, King Ayettey Zubaidah, f.k.a. Gerald McGee, and STAND, Inc., cease and desist from the unauthorized practice of law and that they pose a substantial threat of serious harm to the public. Respondents did not file a response, and this matter was considered by the court.
On consideration thereof, this court orders that respondents immediately cease and desist from the unauthorized practice of law in any form effective as of the date of this entry, pending final disposition of proceedings predicated on the conduct threatening the serious harm.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings. All case documents are subject to Rules 44 through 47 of the Rules of Superintendence for the Courts of Ohio, which govern access to court records.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. YII(19)(E), that publication be made as provided for in Gov.Bar R. VII(19)(F), and that respondents bear the costs of publication.